Case 1:18-cv-03885-CCB Document 91 Filed 06/05/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

AMGUARD INSURANCE COMPANY *
*
Plaintiff *
*
Vv. *

* Civil Action No. 18-3885-CCB
CARLA A. ORTIZ, et al. *
*
Defendants *
*
*

*% * * * *

LINE

 

Clerk:

Plaintiff, AmGUARD Insurance Company, filed a Motion for Permission to Deposit
Funds into Registry of the Court which was granted by this Honorable Court on or about June 4,
2019. Attached please find a copy of the Order and the check in the amount of One Million
Dollars and Zero Cents ($1,000,000.00) (Check No.: 1829) to be hand-delivered to this Court
and deposited in an interest-bearing account in a federally insured bank in the above-referenced

Case,
Case 1:18-cv-03885-CCB Document 91 Filed 06/05/19 Page 2 of 6

Respectfully submitted,

/s/_Jeaneen J. Johnson
Jeaneen J. Johnson
jejohnson@semmes,.com
Federal Bar No.: 27119
Semmes, Bowen & Semmes
25 South Charles Street
Suite 1400

Baltimore, Maryland 21201
(410) 539-5040 (Phone)
(410) 539-5223 (Fax)

Attorneys for Plaintiff
AmGUARD Insurance Company

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this _5" day of _June_, 2019, a copy of Plaintiff's

Line was served via e-filing and/or first-class mail, postage prepaid on:

Matthew A. Nace, Esq.

Paulson & Nace, PLLC

1025 Thomas Jefferson Street, NW
Suite 810

Washington, DC 20007

Counsel for Carla A. Ortiz

Paul D. Bekman, Esq.

Bekman, Marder & Adkins, LLC
300 W. Pratt Street, Ste. 450
Baltimore, MD 21201

Counsel for Manion Defendants

Ronald W. Parker, Esq.

Karmen M. Slezak, Esq.

Parker, Pallett & Slezak, LLC

11450 Pulaski Highway

White Marsh, MD 21162

Counsel for Cierra Lashae Rice-Wilder
Case 1:18-cv-03885-CCB Document 91 Filed 06/05/19 Page 3 of 6

John Robert Fischel, Esq.

Brady, Fischel & Daily, LLC

721 Melvin Avenue

Annapolis, MD 21401

Counsel for Aetna Life Insurance Company

Michael Scott Friedman, Esq.

Office of the Attorney General of Maryland
Department of Budget and Management

300 W. Preston Street, Room 407

Baltimore, MD 21201

Counsel for Maryland Transportation Authority

Monique L. Lee, Esq.
CHASENBOSCOLO

7852 Walker Drive

Suite 300

Greenbelt, MD 20770

Counsel for Lateesah Renee Whitley

John D. McGavin, Esq.

Bancroft, McGavin, Horvath & Judkins, P.C.
9990 Fairfax Blvd.

Suite 400

Fairfax, VA 22030

Counsel for Cowan Systems, LLC

Andrew T. Stephenson, Esq.
Stephen J. Marshall, Esq.
Franklin & Prokopik PC

The B & O Bldg.

Two N. Charles Street, Suite 600
Baltimore, MD 21201

Counsel for Cowan Systems, Inc.

Bruce J. Hurst
1001 N. Black Horse Pike, Apt. 82
Runnemede, NJ 08078

Bowman Sales and Equipment Inc.

c/o Resident Agent: Todd A. Bowman
10233 Governor Lane Blvd.
Williamsport, MD 21795
Case 1:18-cv-03885-CCB Document 91 Filed 06/05/19 Page 4 of 6

Alliance Trucking and Logistics LLC
c/o Resident Agent: Winston Cook
10175 Hemlock Way
Jonesboro, GA 30238

Alliance Trucking and Logistics LLC
c/o Resident Agent: Winston Cook
385 Sawgrass View

Fairburn, GA 30213

Western Express, Inc.

c/o Resident Agent: Roland Lowell
7135 Centennial Place

Nashville, TN 37209

New Horizons Leasing Inc.

c/o Resident Agent: Roland Lowell
7135 Centennial Place

Nashville, TN 37209

/s/ Jeaneen J. Johnson
Jeaneen J. Johnson, Bar No.: 27119

B2164427. DOCX
Case 1:18-cv-03885-CCB Document 91 Filed 06/05/19 Page 5 of 6
Case 1:18-cv-03885-CCB Document 90 Filed 06/05/19 Page 1 of 1
Case 1:18-cv-03885-CCB Document 2-2 Filed 12/14/18 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

AMGUARD INSURANCE COMPANY *
*
Plaintiff *
* .
Vv. * . ag gl
* Civil Action No. LO ‘ 1 - BEBE
CARLA A, ORTIZ, e¢ al. *
*
Defendants *
* * * * * * % * * * * *

ORDER
UPON CONSIDERATION OF the Motion for Permission to Deposit Funds Into Registry
of the Court filed by AMGUARD Insurance Company, Plaintiff in Interpleader, it is this

201.7,

ORDERED thatthe Clerk of this Court is hereby directed to accept from AmGUARD

 

Insurance Company, the total sum of one million dollars ($1,000,000.00) in the form of check
number 1829, dated December 13, 2018; and it is hereby

FURTHER ORDERED that the Clerk of this Court is directed to deposit all funds
received from AmMGUARD Insurance Company pursuant to this ORDER into the Registry of this

Court to be deposited in an interest-bearing account in a federally insured bank and held until

this Court orders further.

JUDGE, United States District Court for the
District of Maryland
Case 1:18-cv-03885-CCB Document 91 Filed 06/05/19 Page 6 of 6 ;

 

 

1829
“ THE BRAND BANKING CO
RIS RISK MANAGEMENT SERVICES, LLC LAWRENCEVILLE oY | a
ON BEHALF OF GUARD COMPANY CLAIMS MEMBER FEDERAL RESERVE SYSTEM December 13, 2018 i
RO. BOX 500698 64-327/611 1 :
ATLANTA, GA 31150
PAY TO THE Clerk of the United States District Court for the District of Maryland . 1,000,000.00 z
ORDER OF BH tenn900. 3
ONE MILLION DOLLARS naluaRs 3
Clerk of the United States District Court for the District of Maryland oe

ED seturtyt

101 W. Lombard St.
Baltimore , MD 21201

        

AUTHORIZED SIGNATURE

 

“OO 2g NOBLAOF2Z7Ou Bg O8 Bike
